Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0269713 A1 to Marks et al. in view of 2020/0289934 A1 to Azmandian et al. 
Re claim 1, Marks teaches a gaming device comprising: a display device; (Figs. 2A, 3, HMD device No. 102 comprising a display/projector 310 communicatively coupled to video rendering 322 under control of game engine 320); an image capture device to capture images of eyes of a plurality of users of the gaming device (Fig. 3 diagrams the hardware components of each HMD device and [0087] describes them, which comprises ‘a gaze tracking camera 312 is included in the HMD 102 to enable tracking of the gaze of the user. The gaze tracking camera captures images of the user's eyes, which are analyzed to determine the gaze direction of the user. In one embodiment, information about the gaze direction of the user can be utilized to affect the video rendering. For example, if a user's eyes are determined to be looking in a specific direction, then the video rendering for that direction can be prioritized or emphasized, […]’ And as illustrated in the variety of embodiments in Figs. 4-8, both players 100 and spectators 150 wear HMD devices 102 for viewing the game and for having their gazes tracked. 
See also  [0107] which describes that, ‘an HMD spectator 150 can also be provided access to the content being navigated by the HMD player 100. The HMD spectator 150 can be co-located with the HMD player 100. In other embodiments, the HMD spectator 150 can be remotely located from the HMD player and can view the content from a website, such as a twitch-type viewing website. Therefore, the example shown in FIG. 4 is only one example, and it is possible to have multiple spectators or even thousands of spectators viewing the HMD players content from remote locations. The spectators, whether they be viewing a display 107 or viewing the content via an HMD, will be provided with functionality for improving the spectating experience.’ 
See additionally: [0108], which describes that, ‘FIG. 5 illustrates an example of the HMD player 100 that is moving about the virtual reality environment 450, and viewing different content as he moves throughout the scene. As shown, the HMD player 100 has moved forward in the scene, which has exposed new content, such as an extension of the road, a building 502, a golfer 504, a lake 506, a dog 508, and other multimedia content. These types of multimedia content presented in the VR environment 450 are simply examples, and the type of content will change depending on the type of content being viewed, interacted with, or displayed.’
[0110], which describes that, ‘the spectator is an HMD spectator 150. The HMD spectator 150 can be provided with specific viewing spots at different times within the activity shown of the virtual reality environment 450. For instance, as the HMD player 100 traverses or moves about the virtual reality environment 450, different content is shown, and based on the content that is being shown, different spots are selected for viewing consumption by the spectator or spectators. By way of example, the HMD spectator 150 is provided with a sequence of spots, such as spot 1 at time t=O, spot 3 at time t=l, spot 2 at time t=2, and so on.’
[0111], which describes that, ‘depending on where the HMD player 100 traverses, different spots may be selected dynamically for the spectator, so as to provide the most interesting views of content. By way of example, if the HMD player has reached the location of the golf course, the golfer 504 will be the focus of the viewing spot 4. If the HMD player has reached the location of the building 502, the viewing spot 2 will be provided to the spectator to allow viewing of the building 502 and the dog 508, which may be predetermined to be an interesting location or vantage point or viewpoint within the virtual reality environment 450.’)
a processor circuit; and a memory comprising machine-readable instructions (each of the plurality of HMD devices 102 and the server system enabling the invention of the disclosure comprises a processor and storage, see Fig. 9 No. 1300, 1302 and Fig. 10 No. 1450, 1455) that, when executed by the processor circuit, cause the processor circuit to:
generate, for each of the images of eyes of a user, gaze direction data corresponding to gaze directions of the eyes of each of the plurality of users ([0087], ‘, a gaze tracking camera 312 is enable tracking of the gaze of included in the HMD 102 to the user. The gaze tracking camera captures images of the user's eyes, which are analyzed to determine the gaze direction of the user.’)
based on the gaze direction data of a user, modify a gaming device function ([0087]-[0088] describe that, ‘In one embodiment, information about the gaze direction of the user can be utilized to affect the video rendering. For example, if a user's eyes are determined to be looking in a specific direction, then the video rendering for that direction can be prioritized or emphasized, such as by providing greater detail or faster updates in the region where the user is looking. It should be appreciated that the gaze direction of the user can be defined relative to the head mounted display, relative to a real environment in which the user is situated, and/or relative to a virtual environment that is being rendered on the head mounted display. Broadly speaking, analysis of images captured by the gaze tracking camera 312, when considered alone, provides for a gaze direction of the user relative to the HMD 102. However, when considered in combination with the tracked location and orientation of the HMD 102, a real­ world gaze direction of the user can be determined, as the location and orientation of the HMD 102 is synonymous with the location and orientation of the user's head. That is, the real-world gaze direction of the user can be determined from tracking the positional movements of the user's eyes and tracking the location and orientation of the HMD 102. When a view of a virtual environment is rendered on the HMD 102, the real-world gaze direction of the user can be applied to determine a virtual world gaze direction of the user in the virtual environment.’)
Although Marks teaches the same inventive concept substantially as claimed including a first user (HMD player 100) modifying a gaming device function based on gaze direction data, and although spectator players 150 wear the same HMD devices 102 that each comprise gaze tracking technology, Marks is silent as to whether gaze data of second user(s), the spectator player(s) 150, is also used to modify a gaming device function.
Azmandian is an analogous prior art reference for spectating multiplayer game characters in virtual reality. Azmandian teaches enabling a spectator wearing an HMD to also affect the function of the game software. In [0072], Azmandian describes using a spectator's gaze in the direction of player portals to enlarge to reveal more of the player portal view. A spectator's gaze may also enlarge portions of the map. In [0073], spectator gazes at respective portals 810a-810d may trigger the playing of audio generated by the respective player and its surroundings within the portal, and in [0077] a spectator deciding to enter a player portal by gazing at it causes the player portal to occupy a more prominent position in the interface. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that the gaze-tracking HMD-wearing spectator 150 in Marks could have also affected gaming device function(s) based on gaze direction data as taught by Azmandian without causing any unexpected results. The predictable combination of Marks and Azmandian would provide the advantage of spectator players being more active rather than merely being passive observers. 
Re claims 2-3, refer to Figs. 6-8, HMD player 100, HMD spectator 150. Regarding ‘a plurality of nonplaying observers’, [0107] describes that, ‘an HMD spectator 150 can also be provided access to the content being navigated by the HMD player 100. The HMD spectator 150 can be co-located with the HMD player 100. In other embodiments, the HMD spectator 150 can be remotely located from the HMD player and can view the content from a website, such as a twitch-type viewing website. Therefore, the example shown in FIG. 4 is only one example, and it is possible to have multiple spectators or even thousands of spectators viewing the HMD players content from remote locations. The spectators, whether they be viewing a display 107 or viewing the content via an HMD, will be provided with functionality for improving the spectating experience.’ 
Re claim 5, [0081] of Marks identifies that there can be more than one player – ‘player 2’. 
Re claim 9, this claim recites a duplication of parts of claim 1 – duplicate users and duplicate elements. MPEP 2144.04, which describes legal precedent sources for obviousness rationale, cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in which the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Re claims 10-14, these claims recite intended results of operating an apparatus without highlighting any structural distinction between the apparatus itself and that of the applied prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In instant claim 10, the claimed function of summing point values of graphical elements does not make any structural distinctions over the prior art apparatus. In instant claim 11, claiming that the processor receives data based on operation of an input device by the user also fails to identify any structural distinctions over the fully capable prior art apparatus. In instant claim 12, reciting that ‘the gaming device function is modified to display a graphical element…” describes programming a computer in some unspecified way to display nonfunctional descriptive material and reciting that a player is to try to continuously gaze at the graphical element to receive an award merely describes further intended uses of a device which fails to distinguish over the programmable apparatus of the Marks-Azmandian combination. Similarly, claims 13-14 which recite intended operation of the gaming device by the players fail to distinguish over the fully-capable programmable apparatus of Marks-Azmandian. 
Re claim 15, refer to the rejection of claim 1.
Re claim 18, as discussed above, Azmandian [0072] and [0077] describes displaying a plurality of portals 810a-810d and modifying a display characteristic based on which of a plurality of portals 810a-810d spectator players gaze(s) are focused on. 
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view Azmandian and further in view of US 2017/0011554 to Burba.
Re claim 4, Marks discloses in [0023] that spectator avatars each assigned to a spectator HMD will be placed in an array of spectators defining their positional arrangement relative to each other when rendered in the virtual environment and in [0091] that at least each spectator can 'experience other spectators at other locations surrounding him/her' wheren in illustrative Figs. 7A, 7B two exemplary spectator avatars are illustrated as jointly observing a player avatar 701. However, Marks does not specifically describe whether the active player can observe a graphic representing how many nonplaying observers are observing a same location as the player. 
Burba is an analogous prior art reference in the art of massively multiplayer games supporting spectator viewing. Burba teaches that it was known in such art that, 'Some examples include displaying spectators with visible avatars (e.g., players can see spectators),'.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the invention of Marks and Azmandian, which admittedly comprises enabling spectator avatars representing the unique occurrences of spectators to be rendered in a virtual environment and wherein spectators can see each other's avatars, could have additionally enabled active, non-spectator players to also see the spectator avatars as taught by Burba without causing any unexpected results. The predictable result would be that an active player could readily ascertain the number of spectators who are observing him/her and this would provide an expected advantage that a player could become more excited when he/she can tell he has an audience. 
Re claims 6-7, refer to the rejection of claims 4 and 5, wherein the number of observing spectators displayed as corresponding spectator avatars as taught by Burba serves as a determination of user interest.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view Azmandian and further in view of US 2020/0326774 A1 to Hong et al.
Re claim 8, the limitation of “wherein the gaming device function is modified to display a graphic to attract …” is both a statement of intended use and directed to the content of nonfunctional descriptive material, neither of which are awarded patentable weight in an apparatus claim. 
With regard to statements of intended use, apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
MPEP 2114 Part IV. provides instructions for the examination of functional language in the special case of computerized device claims. Here, it is again stated that functional claim language that is not limited to a specific structure covers all computerized devices that are capable of performing the recited computer-implemented function. Note in particular:
See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information

In the instant case, the Examiner finds the following claim language to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform: “to attract one of the plurality of users to gaze at a given location”.
With regard to nonfunctional descriptive material (printed matter): The Examiner finds that the first paragraph of claim 8 is directed to the graphical appearance or content of printed messages that are to be conveyed to a user by a display of a computing device. Such claims directed solely to the appearance of computer graphics on a display device intended to convey meaning to a user, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims to the second case, wherein the limitation of “a graphic to attract ones of the plurality of users…” is directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
Although Marks in view of Azmandian teaches the same invention substantially as claimed, the Marks-Azmandian combination lacks determining a gaze direction error; and responsive to the gaze direction error, calibrate values used in generating the gaze direction data
Hong is an analogous prior art reference comprising HMD’s used for gaze detection in conjunction with a gaming device (Abstract, [0014] ‘a gaming console (such as an XBOX, PLAYSTATION, or NINTENDO). Hong teaches that it was known in such a field to dynamically determine gaze detection error while a user is wearing and operating an HMD and to calibrate gaze data based on errors between gaze direction data and known locations of calibration objects, see [0062], [0064]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that the gaze data of Marks-Azmandian could have been calibrated to correct gaze direction error as taught by Hong without causing any unexpected results. The motivation would be to improve a user’s experience with the system by ensuring objects the user intends to select by gazing are precisely selected by the application. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view Azmandian and further in view of US 2020/0092537 A1 to Sutter et al. and US 2008/0161111 A1 to Schuman.
Re claims 16-17, Although Marks in view of Azmandian teaches the same gaze-tracking virtual reality gaming system substantially as claimed, Marks-Azmandian does not specifically contemplate the game being a trivia game wherein answers are selected based on gaze direction and time factors. Sutter is another analogous HMD eye tracking reference that teaches it was known in the art for games playable using an HMD to include ‘trivia’, see [0095], and wherein “In virtual reality/augmented reality environments, users may provide input in a variety of manners. For example, a user may gaze at a target for a defined length of time (i.e., "dwell" on that target) to select that target.” Schuman further teaches that by definition of the genre, trivia computer games involve points being awarded for correct answers, wherein the points awarded can also correlate to an amount of time required for an answer, and a winner being chosen who has the highest score – see [0113] to Schuman. It would have been obvious to one having ordinary skill in the art at the time of the invention that the invention of Marks-Azmandian could have enabled play of a gaze-tracking trivia game wherein answers are selected based on gaze direction data and time thresholds without causing any unexpected results and for the motivation of providing a popular game genre. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view Azmandian and further in view of US 2014/0002444 A1 to Bennett et al.
Re claims 19-20, refer to the rejection of claim 1. Regarding the additional requirement for determining and storing a biometric identifier corresponding to a user, the analogous prior art gaze-tracking reference of Bennett (see [0040], ‘game application’, [0054], ‘eye tracking system 134…’) teaches that it was known to additionally gather biometric information by a head-worn eye tracking system and to save it as part of an accessible, shareable user profile (see Bennett [0054], [0108]). It would have been obvious to one having ordinary skill in the art that the system of Marks and Azmandian could have been improved to include biometric data capturing and storage for the predictable use of building a more robust player profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715